NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAUL ALFREDO SERRANO ARIAS;                     No.    20-72107
LORENA GUADALUPE JIMENEZ-DE
SERRANO,                                        Agency Nos.       A206-445-045
                                                                  A206-489-973
                Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Saul Alfredo Serrano Arias and Lorena Guadalupe Jimenez-De Serrano,

natives and citizens of El Salvador, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from immigration judge’s decision denying



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their applications for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings.

Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that the harm

petitioners experienced in El Salvador did not rise to the level of persecution. See

Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did not

compel finding that harm rises to the level of persecution where perpetrators took

no violent actions against the petitioner or his family beyond threats).

      Substantial evidence also supports the agency’s determination that

petitioners failed to establish the harm they fear would be on account of a protected

ground, including a political opinion. See Barrios v. Holder, 581 F.3d 849, 856

(9th Cir. 2009) (rejecting political opinion claim where petitioner did not present

sufficient evidence of political or ideological opposition to the gang’s ideals or that

the gang imputed a particular political belief to the petitioner), abrogated in part

on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013); see

also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”).


                                           2                                    20-72107
      Thus, petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Petitioners’ request for oral argument, raised in their opening brief, is

denied.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                       20-72107